DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1-3, 5 and 6 are allowed.


Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of grasping of what kind of goods that product purchaser took in hand is made possible, even if the shop is fully automated. The information used as reference for specifying goods that are not able to be read can be shown, when all goods are not able to be read by mis-operation of reading unit at the time of settlement.  The apparatus has a receiving state storage unit which stores identification information of goods changed based on change of receiving state of transmission signal of tag apparatus attached to goods.  A list output unit outputs list of goods whose change of receiving state is more than threshold value.  The list output part calculates total weight based on transmission signal transmitted from tag apparatus attached to several goods at time of settlement.  The identification information of goods indicated in list from identification information of goods whose change of receiving state is more than threshold value based on difference of first total weight and second total weight obtaining .
	Consider claim 1, the best reference found during the process of examination,Gulick (US 4907225), discloses an integrated data protocol controller (IDPC)(10) is disclosed which includes on a single chip a data link controller (DLC)(52), a universal asynchronous receiver-transmitter (UART)(54) and a dual port timing controller (DPTC)(56). The IDPC is designed to support bit-oriented protocols such as is used in integrated services digital networks (ISDN). A microprocessor interface (50) on the IDPC chip permits a user to control and monitor the IDPC functions via a local microprocessor (18). The IDPC can be connected to a host processor (595) which shares a random access memory (RAM)(22a) with the local processor, allowing interprocessor communication via memory-resident buffers and mailboxes. A set of control and status registers is available within each of the main blocks of the IDPC--the DLC, the UART and the DPTC--to permit user access and control of the respective blocks. The DLC, the UART and the DPTC provide enhanced functions beyond those available in individual chips realizing a DLC, a UART or a DPTC.

Claims 5 and 6 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claims 5 and 6 are patentable over related arts.  Claims 2 and 3 depend from claim 1.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689